1

2

3

4

5

6                          UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA

8

9     ELIJAH LOPEZ,                                      Case No. 1:18-cv-00650-SKO (PC)
10                        Plaintiff,                     ORDER TO SHOW CAUSE WHY THE
                                                         ACTION SHOULD NOT BE DISMISSED
11            v.                                         FOR PLAINTIFF’S FAILURE TO
                                                         COMPLY WITH THE COURT’S ORDER
12    MORELOCK,                                          AND FOR FAILURE TO STATE A CLAIM
13                        Defendant.                     (Docs. 11, 12)
14                                                       TWENTY-ONE (21) DAY DEADLINE
15

16          Plaintiff, Elijah Lopez, is a state prisoner proceeding pro se and in forma pauperis in this

17   civil rights action pursuant to 42 U.S.C. ' 1983. On February 7, 2019, the Court issued an order

18   finding that Plaintiff failed to state any cognizable claims in the First Amended Complaint and

19   granting Plaintiff leave to file a second amended complaint. (Doc. 12.)

20          Following the passage of more than the allowed time without a response, an order issued

21   for Plaintiff to show cause (“OSC”) why the action should not be dismissed for his failure to

22   prosecute and failure to state a claim. (Doc. 13.) In response, Plaintiff indicated he had been

23   placed in Ad-Seg, had limited access to supplies, and requested another copy of the screening

24   order with the blank complaint form so that he could fill it out and return it for filing. Plaintiff’s

25   explanation was accepted, the OSC was discharged, a copy of the screening order and a blank

26   complaint form were sent to Plaintiff, and Plaintiff was given twenty-one (21) days to file a

27   second amended complaint or a notice of voluntary dismissal. (Doc. 15.) However, more than

28   the allowed time has once again passed without a response.
                                                         1
1             The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or

2    of a party to comply with . . . any order of the Court may be grounds for the imposition by the

3    Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.

4    “District courts have inherent power to control their dockets,” and in exercising that power, a

5    court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of

6    Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,

7    based on a party’s failure to prosecute an action or failure to obey a court order, or failure to

8    comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

9    (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

10   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

11   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

12   prosecute and to comply with local rules).

13            Accordingly, Plaintiff is ORDERED to show cause within twenty-one (21) days of the

14   date of service of this order why the action should not be dismissed for his failure to state a claim

15   and to comply with the Court’s orders; alternatively, within that same time, Plaintiff may file a

16   second amended complaint or a notice of voluntary dismissal.

17
     IT IS SO ORDERED.
18

19   Dated:     May 14, 2019                                        /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28
                                                         2
